Exhibit 10.2

 

LOGO [g60351ex10_2pg1nf.jpg]

 

Nachtrag Nr. 1 zum Gewerberaummietvertrag vom 29.07.2013 bzw. 19.07.2013 (nebst
Anlagen I – VI zu diesem Vertrag)    Supplemental contract no. 1 to the lease
contract for commercial premises dated 29th / 19th July 2013 (together with
Annexes I-VI thereto) Zwischen    The following subsidiary provisions regarding
additional premises and provisions supplementing / amending the commercial lease
relating to the rooms and space in the buildings at Neuenhofer Weg 3-5, 52074
Aachen, are agreed between der gewoge AG, Kleinmarschierstraße 54-58, 52062
Aachen, vertreten durch deren Vorstände Thomas Hübner und Ulrich Warner, ebenda,
   gewoge AG, Kleinmarschierstrasse 54-58, 52062 Aachen, represented by its
directors Thomas Hübner and Ulrich Warner, ibid, Vermieter,    Landlord, und   
and der Firma Abiomed Europe GmbH, Neuenhofer Weg 3, 52074 Aachen, vertreten
durch die Geschäftsführer Herrn Dirk Michels und Herrn Dr. Thorsten Sieß,
ebenda,    Abiomed Europe GmbH, Neuenhofer Weg 3, 52074 Aachen, represented by
its directors Mr Dirk Michels und Dr. Thorsten Siess, ibid, Mieter,    Tenant,
werden nachfolgende originäre Regelungen zu Zusatzflächen bzw.
ergänzende/modifizierende Regelungen zum Gewerberaummietverhältnis die Räume und
Flächen in den Gebäuden Neuenhofer Weg 3-5, 52074 Aachen, betreffend getroffen:
   Präambel/Vertragshistorie    Preliminary / history of contract Die Parteien
schlossen unter dem 19.07.2013 (Unterschriftsleistung der Mieterin) bzw.
29.07.2013 (Unterschriftsleistung der Vermieterin) einen Gewerberaummietvertrag
über Räume und Flächen, die überwiegend im Haus Neuenhofer Weg 3, 52074 Aachen
gelegen sind und zu einem geringen Teil im Haus Neuenhofer Weg 5, 52074 Aachen
nebst definierter Anzahl an ebenfalls dort liegender Tiefgaragen- und
Außenstellplätzen. Die genaue Lage der bisher schon vermieteten
Flächen/Räume/Stellplätze ergibt sich aus zum Gewerberaummietvertrag vom
19.07.2013/29.07.2013 gehörenden Anlagen I – III (genaue Grundrisspläne nebst
farbigen Kennzeichnungen). Neben diesem Vertrag und seinen 3 Anlagen gibt es
zwischen den Parteien keine weiteren mündlichen oder schriftlichen    On 19th
July 2013 (signature by the Tenant) / 29th July 2013 (signature by the
Landlord), the parties concluded a commercial lease contract in respect of rooms
and space mainly situated in the building at Neuenhofer Weg 3, 52074 Aachen and
a small part of which are in the building at Neuenhofer Weg 5, 52074 Aachen,
together with a defined number of underground and external parking spaces also
situated there. The precise location of the space/rooms/parking spaces already
let is shown in Annexes I-III to the commercial lease dated 19th / 29th July
2013 (precise layout plans together with identification in colour). Apart from
that contract and its 3 annexes there are no other oral or written agreements
between the parties. All further terms existing in the view of either or both
parties or either party in addition to the written terms of the

 

Seite/page 1 von/of 10



--------------------------------------------------------------------------------

LOGO [g60351ex10_2pg1nf.jpg]

 

vertraglichen Absprachen. Alles, was aus Sicht beider Parteien oder einer
einzelnen Partei neben den schriftlichen Regelungen des Vertrages vom
19.07.2013/29.07.2013 an weiteren Regelungen existiert, etwaige Nachträge und
Zusätze werden im Einvernehmen der Parteien hiermit aufgehoben. Die Parteien
sind sich einig, dass bisher einzig der Vertrag vom 19.07.2013/29.07.2013 nebst
den dort angefügten und genannten drei Anlagen die mietvertraglichen Modalitäten
regelt. Diese Regelungen bleiben hinsichtlich der schon vermieteten
Flächen/Stellplätze/Räume vollumfänglich verbindlich und gültig, sofern nicht
ausdrücklich im hiesigen Nachtrag eine verändernde/ergänzende/ aufhebende
Regelung getroffen wird und als solche gekennzeichnet ist.    contract dated
19th / 29th July 2013, and any supplemental contracts and additions, are hereby
terminated by agreement between the parties. The parties are in agreement that
until now the contractual conditions of the lease have been regulated only by
the contract dated 19th / 29th July 2013 together with the three annexes
attached thereto and referred to therein. These terms remain fully binding and
valid in respect of the space /parking spaces / rooms already let, save insofar
as an amending, supplemental or abrogating term is expressly agreed and
designated as such in this supplemental contract. Mietobjekt    Demised Premises

1.      

  Die bisher vermieteten Räume und Flächen sind im Gewerberaummietvertrag vom
19.07.2013 /29.07.2013 in § 1, sowie in den Anlagen I – III zum besagten
Mietvertrag genau umschrieben.    1.        The rooms and space let until now
are precisely described in §1 of the commercial lease contract dated 19th/29th
July 2013 and in Annexes I-III to that lease contract. 2.   Zusätzlich zu den
bisherigen Räumen/Flächen vermietet der Vermieter dem Mieter mit Wirkung ab dem
01.07.2015 nachstehende zusätzliche Flächen, auf deren Anmietung der Mieter
gemäß § 20 des Mietvertrages vom 19.07.2013/29.07.2013 bereits ein exklusives
Optionsrecht innehatte und dieses Anmietungsrecht geltend gemacht hat:    2.    
   In addition to the previous rooms / space, with effect from 1st July 2015 the
Landlord lets the additional space referred to below, which the Tenant already
had an exclusive option to rent pursuant to §20 of the lease contract dated 19th
/ 29th July 2013 and in respect of which it has exercised that right:

 

- Neuenhofer Weg Nr. 3, 52074 Aachen:

     

I. OG vollständig

Entire 2nd floor (AE)

   Büro/Nebenfläche


Offices / ancillary space

     759,00 m²   

- Neuenhofer Weg Nr. 5, 52074 Aachen:

     

Untergeschoss

Basement

   Lagerfläche


Storage

     73,34 m²   

Gesamtfläche zusätzlich:

Total additional space:

        832,34 m²   

 

3.   Zusätzlich zu den bisher schon angemieteten Tiefgaragenstellplätzen und
Außenstellplätzen    3.    In addition to the underground and external parking
spaces already rented, the

 

Seite/page 2 von/of 10



--------------------------------------------------------------------------------

LOGO [g60351ex10_2pg1nf.jpg]

 

vermietet der Vermieter dem Mieter mit Wirkung ab dem 01.07.2015 weitere

 

  •   7 Tiefgaragenstellplätze sowie

 

  •   9 Außenstellplätze,

wobei die Festlegung der Anzahl der Stellplätze der Maßgabe in § 20 des
Mietvertrages vom 19.07.2013/29.07.2013 folgt („im gleichen Verhältnis zu den
zusätzlich noch anzumietenden Flächen”).

 

4. Die genaue Lage sämtlicher mit diesem Nachtrag zusätzlicher vermieteter
Räume/Flächen, sowie der zusätzlich vermieteten Tiefgaragen- und
Außenstellplätze wird durch farbliche Kennzeichnung diesem Vertrag beigefügter
Grundrisspläne: Anlagen I-VI zum 1. Nachtrag festgelegt, wobei die Parteien sich
einig sind, dass die bisher schon gemäß Vertrag vom 19.07.2013/ 29.07.2013 von
dem Mieter gemieteten Flächen /Räume/Stellplätze grün gekennzeichnet werden und
die zusätzlichen gemäß hiesigem Nachtrag überlassenen Flächen/Räume/Stellplätze
blau gekennzeichnet werden – der besseren Übersicht halber.

 

5. Ergänzende Regelung zu § 1 Ziffer 2 des Vertrages vom 19.07.2013/29.07.2013:
Insgesamt gilt zwischen den Parteien, dass die im Vertrag vom
19.07.2013/29.07.2013 genannten Flächenangaben hinsichtlich der bislang schon
vermieteten Flächen usw., sowie derjenigen im hiesigen Nachtrag hinsichtlich der
zusätzlichen Flächen usw. aus dem Optionsrecht nicht der Festlegung einer
verbindlichen Beschaffenheit des Mietobjektes dienen, also nicht verbindlich die
flächenmäßige Sollbeschaffenheit des Objektes darstellen. Vielmehr dienen die
Flächenmaße der Festlegung des Mietzinses. Insoweit wird § 1, Ziffer 2 des
Vertrages vom 19.07.2013/29.07.2013 durch vorgenannte Bestimmung ergänzt.

Mietzweck

Landlord lets to the Tenant with effect from 1st July 2015 the following further

 

  •   7 underground parking spaces as well as

 

  •   9 external parking spaces,

the number of which has been determined in accordance with the terms of §20 of
the lease contract dated 19th / 29th July 2013 (“in the same ratio as the
additional space which is being rented”).

 

4. The precise location of all additional rooms/space rented under this
supplemental contract and of the additional underground and external parking
spaces is specified in colour on the layout plans attached to this contract:
Annexes I-VI to the 1st supplemental contract the parties agree that the
space/rooms/ parking spaces already rented by the Tenant pursuant to the
contract dated 19th / 29th July 2013 are indicated in green and the additional
space/rooms/parking spaces are indicated in blue – for the ease of reference.

 

5. Provision supplemental to § 1 point 2 of the contract dated 19th / 29th July
2013: Overall it is agreed between the parties that the areas shown in the
contract dated 19th / 29th July 2013 in respect of the space etc. already let
and those in the present supplemental contract in respect of the additional
space etc. under the option are not intended as a binding specification of the
characteristics of the demised premises; thus they do not represent binding
agreed areas with regard to the property. Rather, the areas serve to determine
the rent. The above provision is an amendment to §1 point 2 of the contract
dated 19th / 29th July 2013.

Use

With regard to the use of the additional space/parking spaces/rooms let under
the present

 

 

Seite/page 3 von/of 10



--------------------------------------------------------------------------------

LOGO [g60351ex10_2pg1nf.jpg]

 

Was den Mietzweck der zusätzlich mit hiesigem Nachtrag vermieteten Flächen/
Stellplätze/Räume anbetrifft, gilt das Gleiche, wie schon in § 2 des
Mietvertrages vom 19.07.2013/29.07.2013 geregelt. Darauf wird zu den
zusätzlichen Flächen vollumfänglich Bezug genommen.

Mietzeit und Kündigung

 

1. Hinsichtlich der zusätzlich vermieteten Flächen/ Stellplätze/Räume
vereinbaren die Parteien, dass die Mietzeit mit dem 01.07.2015 beginnt und am
31.07.2023 (in Harmonisierung der schon geregelten Mietzeit bzgl. der bisherigen
Flähen/Stellplätze (Räume) enden wird, ohne dass es einer Kündigung
diesbezüglich bedarf. Auch hinsichtlich der zusätzliche
Flächen/Stellplätze/Räume wird seitens des Vermieters bereits jetzt einer
stillschweigenden Verlängerung widersprochen.

 

2. Dem Mieter wird auch bezgl. der zusätzlichen Flächen/Stellplätze/Räume ein
Optionsrecht von weiteren fünf Jahren, d.h. bis zum 31.07.2028, eingeräumt. Das
Optionsrecht muss mindestens bis zum 31.01.2023 schriftlich durch den Mieter
geltend gemacht werden.

Danach wird ein weiteres Optionsrecht um ganze Jahre, maximal jedoch um fünf
Jahre, d.h. bis zum 31.07.2033 eingeräumt. Dieses Optionsrecht muss spätestens
bis zum 31.01.2028 schriftlich durch den Mieter geltend gemacht werden.

 

3. Sollte der Vermieter beabsichtigen, das Objekt – hier konkretisiert auf die
gemäß oben zusätzlich vermieteten Flächen/Stellplätze/Räume – zu verkaufen, wird
dem Mieter auch diesbezüglich ein Vorkaufsrecht eingeräumt. Die Parteien kommen
überein, dass auf die dingliche Absicherung dieses Vorkaufsrechtes verzichtet
wird.

Miete und Nebenkosten

 

1. Für die mit diesem Nachtrag zusätzlich vermieteten Flächen/Räume/Stellplätze
werden

supplemental contract, the same shall apply as is already agreed in §2 of the
lease contract dated 19th/29th July 2013. It is deemed to be incorporated in
full in relation to the additional space.

Duration and Termination

 

1. In relation to the additional space/parking spaces/rooms, the parties agree
that the lease will commence on 1st July 2015 and end without notice on
31st July 2023 (consistent with the duration already agreed in relation to the
space/parking spaces/rooms let previously). The Landlord now rejects any implied
extension in relation to the additional space/parking spaces/rooms.

 

2. The Tenant is also granted an option for a further five years in relation to
the additional space/parking spaces/rooms, i.e. until 31st July 2028. The option
must be exercised by the Tenant in writing by 31st January 2023 at the latest.

Thereafter, a further option is granted for whole years, subject to a maximum of
five years, i.e. until 31st July 2033. This option must be exercised by the
Tenant in writing by 31st January 2028 at the latest.

 

3. If the Landlord intends to sell the property – specifically the additional
space/parking spaces/rooms let under the above provisions – the Tenant is also
granted a right of first refusal in respect of them. The parties agree that the
right to provision of security in respect of this right of first refusal is
waived.

Rent and Service Charges

 

1. The following rent and service charges are agreed in respect of the
additional space/rooms/parking spaces let under this supplemental contract in
addition to the rent and operating and heating charges

 

 

Seite/page 4 von/of 10



--------------------------------------------------------------------------------

LOGO [g60351ex10_2pg1nf.jpg]

 

   neben den bisher schon für die bereits angemieteten Flächen/Räume/Stellplätze
jeweils gültigen Mietzinsen und Betriebs- und Heizkosten folgende Mietzinsen und
Betriebskosten vereinbart:

   already applicable to the space/rooms/parking spaces previously let,
respectively:

 

 

Raumart

Type of room

   Fläche/Anzahl
Area/number      m²-Preis / je Stp.
Rent per sqm /space      Summe / Gesamt
Total / grand total  

Büro-/Nebenfläche

Offices / ancillary space

     759,00 m²         11,50 €         8.728,50 €   

Lagerfläche

Storage

     73,34 m²         6,00 €         440,04 €   

Tiefgaragenstellplatz

Underground parking spaces

     7         45,00 €         315,00 €   

Außenstellplatz

External parking spaces

     9         20,00 €         180,00 €      

 

 

    

 

 

    

 

 

 

Gesamt

Total

           9.663,54 €   

Vorauszahlung Betriebskosten

Advance payment of service charges

           1.400,00 €   

Vorauszahlung Heizkosten

Advance payment of heating costs

           700,00 €   

Gesamt netto

Total net

           11.763,54 €   

19 % MWSt.

19% VAT

           2.235,07 €      

 

 

    

 

 

    

 

 

 

Gesamt brutto

Total gross

           13.998,61 €      

 

 

    

 

 

    

 

 

 

 

Für hiesigen Nachtrag, aber auch ergänzend für den bisherigen Mietvertrag vom
19.07.2013/29.07.2013 wird geregelt:

Hinweis zur Umsatzsteueroption:

Wie aus der Angabe der Umsatzsteuernummer des Vermieters im Rubrum des
Vertrages, aber auch aus vorher gehenden Eintragung zur Grundmiete, monatlichen
Betriebskostenvorauszahlungen und darauf insgesamt entfallener Umsatzsteuer zu
sehen, optiert der Vermieter zur Umsatzsteuer im Rahmen dieses
Gewerberaummietvertrages. Dem Mieter ist dies bekannt und von ihm ausdrücklich
anerkannt. Insbesondere

The following is agreed in relation to the present supplemental contract but
also by way of amendment to the existing lease contract dated 19th / 29th July
2013:

Note regarding value added tax option:

As can be seen from the fact that the Landlord’s value added tax number is shown
in the summary of the contract, but also from the above provision relating to
the basic rent, monthly advance payments of service charges and total value
added tax arising thereon, the Landlord is opting for value added tax in
relation to this commercial lease contract. The Tenant is aware of and expressly
acknowledges this. The Tenant warrants in particular that it is a business

 

 

Seite/page 5 von/of 10



--------------------------------------------------------------------------------

LOGO [g60351ex10_2pg1nf.jpg]

 

versichert der Mieter, dass er ein Unternehmen im Sinne des UStG ist und dass er
im Objekt nur solche Umsätze tätigt, die den Vorsteuerabzug nicht ausschließen.
Ebenso verpflichtet sich der Mieter bei etwaiger genehmigter Untervermietung nur
solche Mieter zu akzeptieren, die ebenfalls mit deren Gewerben im Objekt
ausschließlich umsatzsteuerpflichtige Umsätze tätigen und nimmt diese etwaigen
Untermietern vertraglich in die Pflicht, ausschließlich umsatzsteuerpflichtige
Gewerbe im Objekt auszuführen.

Missachtet der Mieter diese Grundsätze und Voraussetzungen, wird er dem
Vermieter verschuldensunabhängig zum Ersatze all derjenigen Schäden verpflichtet
sein, die aus der Missachtung dem Vermieter entstehen.

 

2. Bezüglich umlagefähiger Betriebskostenarten – auch die hier zusätzlich
vermieteten Flächen/Räume/Stellplätze betreffend - wird einerseits auf den
Katalog der Betriebskostenverordnung in jeweils gültiger Fassung verwiesen,
sowie ebenso auf die Auflistung in § 4, Ziffer 2 a) des Mietvertrages vom
19.07.2013/29.07.2013 verwiesen. Sämtliche dort genannten Betriebskostenarten
sind auch bezüglich der hier zusätzlich vermieteten Flächen/Räume/Stellplätze
umlagefähig. Im Übrigen werden auch zu Umlageschlüsseln die Regeln im
Mietvertrag vom 19.07.2013/29.07.2013 vollumfänglich von den Parteien in Bezug
genommen. All jenes, was dort geregelt ist, soll auch hinsichtlich der
zusätzlichen Flächen/Räume/Stellplätze gemäß hiesigem Nachtrag gelten.

 

3. Für die Abrechnung der Betriebs- und Heizkosten vereinbaren die Parteien,
dass der Vermieter nach seiner Wahl entweder:

 

  •   eine Gesamtabrechnung aller nunmehr durch Mietvertrag vom
19.07.2013/29.07.2013 und hiesigem Nachtrag dem Mieter überlassener
Flächen/Räume/ Stellplätze erstellt oder

 

  •   zwei Abrechnungen getrennt erstellt und

within the meaning of the Value Added Tax Act [UStG] and that in the property it
will only generate turnover which does not preclude the deduction of input tax.
The Tenant also agrees that if sub-letting is permitted it will accept only
sub-tenants whose business in the property also generates only taxable turnover
and shall impose a contractual obligation on these potential sub-tenants to
carry out only taxable business in the property.

If the Tenant disregards these principles and conditions, irrespective of fault
it will be obliged to compensate the Landlord for all damage that it suffers as
a result of such disregard.

 

2. In relation to categories of recoverable service charges – including in
relation to the additional space/rooms/parking spaces let under this
supplemental contract – reference is made to the list in the Service Charges
Ordinance [Betriebskostenverordnung] as amended from time to time and also to
the list at § 4, point 2 a) of the lease contract dated 19th / 29th July 2013.
All categories of service charge listed there are also recoverable in relation
to the additional space/rooms/parking spaces let under this supplemental
contract. As to the basis of allocation, the parties also incorporate the
provisions in the lease contract dated 19th / 29th July 2013 in full. Everything
for which provision is made there shall also apply to the additional
space/rooms/parking spaces under the present supplemental contract.

 

3. With regard to the reconciliation of the service and heating charges, the
parties agree that at its option the Landlord shall either:

 

  •   prepare an overall reconciliation in relation to all space/rooms/parking
spaces demised to the Tenant by the lease contract dated 19th / 29th July 2013
and the present supplemental contract, or

 

  •   Prepare and submit two separate reconciliations in relation to the old and
the new

 

 

Seite/page 6 von/of 10



--------------------------------------------------------------------------------

LOGO [g60351ex10_2pg1nf.jpg]

 

vorlegt - die alten und die neuen Flächen/ Räume/Stellplätze betreffend.

Minderung, Aufrechnungs– und Zurückbehaltungsrecht

In Abweichung von § 7 des Mietvertrages vom 19.07.2013/29.07.2013 vereinbaren
die Parteien hinsichtlich nunmehr aller vermieteten Flächen/Räume/Stellplätze
folgendes:

Der Mieter kann gegen die Miete weder aufrechnen, noch ein Zurückbehaltungsrecht
ausüben oder die Miete mindern, wobei dem Mieter die Geltendmachung etwaiger
Rückforderungsansprüche an womöglich zu viel gezahlter Miete vollumfänglich
vorbehalten bleibt. Zudem sind hiervon ausgenommen Forderungen des Mieters wegen
Schadenersatz für Nichterfüllung oder Aufwendungsersatz infolge eines
anfänglichen oder nachträglichen Mangels der Mietsache, den der Vermieter wegen
Vorsatz oder grober Fahrlässigkeit zu vertreten hat, und andere Forderungen aus
dem Mietverhältnis, soweit sie unbestritten, rechtskräftig festgestellt sind.
Die Aufrechnung oder die Ausübung des Zurückbehaltungsrechts ist nur zulässig,
wenn der Mieter seine Absicht dem Vermieter mindestens einen Monat vor
Fälligkeit schriftlich angezeigt hat.

Mietkaution

 

1. Der Mieter hat für die zusätzlich mit diesem Nachtrag angemieteten Räume dem
Vermieter eine zusätzliche Sicherheit neben der bereits geleisteten und bestehen
bleibenden Sicherheit gemäß Mietvertrag vom 19.07.2013/29.07.2013, § 8, zu
erbringen, die das Dreifache der monatlichen Nettomiete für die hier neu
vermieteten Räume/Flächen/Stellplätze, also insgesamt 28.990,62 € beträgt. Die
vorstehende Sicherheit hat der Mieter dem Vermieter bis spätestens zum
15.10.2015 in Form einer Bankbürgschaft mit dem Zusatz „auf erste Anforderung”
für die Laufzeit des Vertrages zu hinterlegen.

space/rooms/parking spaces.

Reduction in Rent; Right of Set-Off and Retention

By way of a variation to §7 of the lease contract dated 19th / 29th July 2013,
the parties now agree the following in respect of all demised
space/rooms/parking spaces:

The Tenant cannot exercise any right of set-off or retention against the rent,
and has no right to reduce the rent; however, the Tenant’s right to reclaim
possible overpayments of rent is reserved in full. Nor does this apply to the
Tenant’s rights in respect of damages for non-performance or expenditure
incurred as a result of an initial or subsequent defect in the demised premises
for which the Landlord is liable by reason of deliberate fault or gross
negligence, or other rights under the lease if they are undisputed, have been
the subject of binding determination. Set-off and the exercise of the right of
retention is permitted only if the Tenant has notified the Landlord in writing
of its intention at least one month before the due date.

Rental Deposit

 

1. The Tenant must provide additional security to the Landlord for the
additional premises rented under this supplemental contract in addition to the
security which has already been provided and which remains in place pursuant to
the lease contract dated 19th / 29th July 2013, §8, in the amount of three times
the net monthly rent for the newly rented rooms/space/parking spaces, a total of
€28.990.62. The Tenant must deposit the aforementioned security by 15th October
2015 at the latest in form of a bank guarantee for the duration of the contract
and bearing the additional words “on first demand”.

 

2. Reference is also made to §8 point 2 of the lease contract dated 19th /
29th July 2013, the terms of

 

 

Seite/page 7 von/of 10



--------------------------------------------------------------------------------

LOGO [g60351ex10_2pg1nf.jpg]

 

2. Im Übrigen wird auf § 8 Ziffer 2 des Mietvertrages vom 19.07.2013/29.07.2013
Bezug genommen, dessen Regelungen auch hinsichtlich der mit diesem Nachtrag
vermieteten Flächen/Räume/Stellplätze Geltung haben soll.

Zustand der Mieträume

Die Parteien vereinbaren, dass die Maßgaben des § 10, Ziffer 1, des
Mietvertrages vom 19.07.2013/29.07.2013 in gleicher Weise für die mit diesem
Nachtrag neu vermieteten Flächen/ Räume/Stellplätze vollumfänglich gelten
sollen. Insbesondere ist dem Mieter bekannt, dass die jetzt zusätzlich
vermieteten Flächen derzeit leer stehen, nachdem sie bislang an das Jobcenter
Aachen vermietet waren zum Zwecke bloßer Büroräumlichkeiten und zugehöriger
Lagerflächen. Der Mieter erkennt deren Zustand für dessen Mietzweck ausdrücklich
als vertragsgerecht an, wobei die Vermieterin sich verpflichtet, zur bloßen
Renovierung der Räumlichkeiten dem Mieter einen Renovierungskostenzuschuss in
gedeckelter Maximalhöhe von 60.000 € zu zahlen, dessen konkrete Höhe ausgehend
von einem mieterseits einzuholenden Kostenvoranschlag eines Fachbetriebes
zwischen den Parteien ausgehandelt werden soll. Die Vermieterin hat das Recht,
einen die gleichen Arbeiten beinhaltenden anderweitigen Kostenvoranschlag
einzuholen, um geringere Kosten nachzuweisen. Bei Differenzen zwischen den
Kostenvoranschlägen einigen sich die Parteien bereits jetzt auf den geringeren
Kostenbetrag zzgl. des hälftigen Differenzbetrages zwischen den
Kostenvoranschlägen.

Sonstige Vertragsbestimmungen

 

1. Im Übrigen vereinbaren die Parteien, dass auch hinsichtlich der neuen, mit
hiesigem Nachtrag vermieteten Räume/Flächen/Stellplätze sämtliche im Mietvertrag
vom 19.07.2013/29.07. erfassten Regelungen vollumfänglich Geltung erhalten
sollen, weshalb die Parteien ausdrücklich darauf Bezug nehmen. Sofern also mit
diesem Nachtrag hinsichtlich der

which shall also apply to the space/rooms/parking spaces let under this
supplemental contract.

Condition of the Demised Premises

The parties agree that the terms of §10 point 1 of the lease contract dated 19th
/ 29th July 2013 shall apply in full in the same manner to the
space/rooms/parking spaces let pursuant to this supplemental contract. In
particular, the Tenant is aware that the additional premises now being let are
currently vacant, having been let until now to Jobcenter Aachen for use purely
as office premises and associated storage space. The Tenant expressly
acknowledges that their condition is in conformity with the contract for its
agreed use, and the Landlord agrees to pay the Tenant a renovation contribution
capped at a maximum of €60,000 purely to renovate the premises; the actual
amount of the contribution will be negotiated between the parties on the basis
of a cost estimate to be obtained by the Tenant from a specialist firm. The
Landlord is entitled to obtain another cost estimate covering the same work in
order to demonstrate that the costs are lower. If there are differences between
the cost estimates, the parties agree now to adopt the lower cost, plus half of
the difference between the cost estimates.

Miscellaneous Provisions

 

1. Otherwise the parties agree that all terms included in the lease contract
dated 19th / 29th July 2013 will also remain fully in force in relation to the
new rooms/areas/parking spaces let under this supplemental contract, and the
parties refer to them expressly for that purpose. Thus, where no firm terms have
been agreed in this supplemental contract with regard to the newly let
space/rooms/parking spaces, everything regulated in the lease contract dated
19th / 29th July 2013 in respect of the previously let properties shall also
apply to the new space/ rooms/parking spaces. The parties are there-

 

 

Seite/page 8 von/of 10



--------------------------------------------------------------------------------

LOGO [g60351ex10_2pg1nf.jpg]

 

neu vermieteten Flächen/Räume/Stellplätze keine dezidierten eigenen Regelungen
getroffen wurden, gilt alles, was mit Mietvertrag vom 19.07.2013/29.07.2013
hinsichtlich der schon bisher vermieteten Objekte normiert wurde, auch für die
neuen Flächen/Räume/Stellplätze. Die Parteien verzichten insoweit auf eine
wiederholte Niederschreibung im Nachtrag.

 

2. Alle Regelungen im Mietvertrag vom 19.07.2013/29.07.2013 hinsichtlich der
schon mit diesem alten Vertrag vermieteten „alten” Flächen/Räume/Stellplätze
bleiben gänzlich unberührt, sofern nicht im hiesigen Nachtrag auch diese „alten”
Flächen betreffend Abweichendes geregelt wurde.

 

3. Ergänzend zum Mietvertrag vom 19.07.2013/29.07.2013, also nunmehr alle
vermieteten Flächen/Räume/Stellplätze betreffend, vereinbaren die Parteien
insgesamt:

 

  a.) Nachträgliche Änderungen und Ergänzungen dieses Mietvertrages bedürfen der
schriftlichen Vertragsform. Dies gilt auch für einen teilweisen Verzicht auf das
Schriftformerfordernis.

 

  b.) Den Mietparteien sind die besonderen gesetzlichen Schriftformerfordernisse
des § 578 BGB iVm. § 550 BGB und die sich hieraus ergebenden Rechtsfolgen
bekannt. Sie verpflichten sich hiermit gegenseitig auf jederzeitiges Verlangen
einer Partei alle Handlungen vorzunehmen und Erklärungen abzugeben, die
erforderlich sind, um dem gesetzlichen Schriftformerfordernis Genüge zu tun und
den Mietvertrag nicht unter Berufung auf die Nichteinhaltung der gesetzlichen
Schriftform vorzeitig zu kündigen, wobei ein etwaiger Erwerber des Objektes
hierdurch nicht gebunden wird.

 

  c.) Die Parteien verpflichten sich, jeweils das für die jeweilige Partei
bestimmte unterschriebene Original-Exemplar dieses Nachtrages inklusive Anklagen
zu diesem 1. Nachtrag zum jeweils schon vorhandenen Original-Exemplar des
Mietvertrages vom 19.07.2013/29.07.2013 zu nehmen und den

fore not repeating it in writing in this supplemental contract.

 

2. All terms in the lease contract dated 19th / 29th July 2013 with regard to
the “old” space/rooms/parking spaces already let under the old contract remain
unaffected in their entirety, save where otherwise agreed in the present
supplemental contract in relation to these “old” premises.

 

3. By way of amendment to the lease contract dated 19th / 29th July 2013, and
therefore in respect of all demised space/rooms/parking spaces, the parties
jointly agree:

 

  a.) Subsequent modifications and amendments to this lease contract must be
contained in a written contract. This shall also apply to a partial waiver of
the requirement for writing.

 

  b.) The parties are aware of the specific statutory requirements for writing
in Civil Code [BGB] §578 read with Civil Code §550 and the resulting legal
consequences. They hereby mutually agree that if either party requests it at any
time they will take all steps and make all declarations necessary to satisfy the
statutory requirement for writing, and they will not invoke non-compliance with
the statutory requirement for writing in order to terminate the lease early;
however, this shall not bind a future purchaser of the property.

 

  c.) The parties agree that they will each place the signed original of this
supplemental contract intended for each party, including annexes to this 1st
supplemental contract, with the existing original of the lease contract dated
19th / 29th July 2013 and attach the supplemental contract and its annexes to it
and its existing 3 annexes

 

 

Seite/page 9 von/of 10



--------------------------------------------------------------------------------

LOGO [g60351ex10_2pg1nf.jpg]

 

Nachtrag nebst Anlagen mit diesem und seinen schon vorhandenen 3 Anlagen zu
verbinden.

  

 

 

Aachen, den                          Aachen, den                     

/s/ Thomas Hübner

   

/s/ Dirk Michels

Unterschrift, Thomas Hübner     Unterschrift, Dirk Michels gewoge AG     Abiomed
Europe GmbH Aachen, den                          Aachen, den
                    

/s/ Ulrich Warner

   

/s/ Rita Geffers

Unterschrift, Ulrich Warner     Unterschrift, Rita Geffers gewoge AG     Abiomed
Europe GmbH

Anlagen/Annexes

Anlagen Nummern I bis VI des 1. Nachtrages vom                      zum
Mietvertrag vom 19.07.2013/29.072013

Annexes number I to VI to the 1st supplemental contract dated
                     to the lease contract dated 19th / 29th July 2013

 

Seite/page 10 von/of 10